Citation Nr: 0612489	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-28 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the lumbar 
spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to October 
1972 and February 1996 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is 
manifested by mild limited range of motion and low back pain 
after rigorous activity.

2.  Gastroesophageal reflux disease is manifested by 
occasional heartburn, acid reflux, and regurgitation.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005). 

2.  An initial rating in excess of 10 percent for 
gastroesophageal reflux disease is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this case, the veteran's claim 
was received in July 2003.  In correspondence dated in August 
2003, he was notified of the provisions of the Veteran Claims 
Assistance Act (VCAA) as they pertain to the issue of service 
connection.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, an examination has been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require that a claimant must, at a minimum, be 
notified that should service connection be awarded, a 
disability rating and an effective date for the award of 
benefits will be assigned, and also include an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.  Such notice must be 
afforded prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Because these claims 
are being denied, there is no need to inform the veteran of 
any additional requirements of VCAA, and to move forward with 
this claim would not cause any prejudice to the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Lumbosacral spine

The veteran is in receipt of a 10 percent disability rating 
for degenerative joint disease of the lumbar spine, effective 
June 18, 2003, the day after his separation from service.  
The award was based on service medical records showing 
complaints of and treatment for low back pain, as well as the 
finding of the September 2004 VA fee basis medical 
examination.  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

   
38 C.F.R. § 4.71a Plate V (2005)

The veteran's service medical records reflect an ongoing 
history of treatment for chronic low back pain throughout 
1999 and 2003.  He underwent an examination in September 
2004, by a VA fee-basis physician.  The veteran stated his 
low back pain was never fully resolved in service and that he 
continued to experience aching with his pain threshold level 
at 4 on a scale of 10.  The back pain was exacerbated by 
physical activity and stress, though relieved by Tylenol and 
non-steroid anti-inflammatory medications.  He reported that 
he experienced functional impairment due to the back pain; 
specifically his participation in rigorous physical 
activities like running is limited.  He also indicated that 
he had been told before that his condition caused him to be 
characterized as incapacitated and bedrest was suggested.  
Upon examination of the thoracolumbar spine, the examiner 
found tenderness to be present, but no radiation of pain upon 
movement.  The veteran stood erect and had a normal gait.  
Straight leg testing was negative on the left and right 
sides.  Range of motion studies noted that flexion was to 90 
degrees; extension to 30 degrees; right and left lateral 
flexion to 30 degrees; and right rotation was to 30 degrees.  
The ranges of motion for all the above movements were without 
pain.  The range of motion of the thoracolumbar spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance of incoordination.  There was no ankylosis of the 
thoracolumbar spine.  No intervertebral disc syndrome with 
nerve root involvement was present.  

During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  As such, the Board 
must review findings concerning the back disability and 
evaluate the impairment based on both the old and revised 
regulations.  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Under the regulations in effect prior to September 26, 2003, 
degenerative joint disease of the lumbar spine is rated on X-
ray findings; or, on limitation of motion.  

Under the old regulations, the veteran is not shown to have 
significant limitation of motion of the lumbar spine; in 
fact, when comparing the findings to the normal range of 
motion as demonstrated in Plate V, he had almost normal 
movement in all planes.  Clearly, moderate impairment of the 
lumbar spine was not demonstrated.  The ranges of motion for 
all the above movements were without pain, and was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance of incoordination.

Under the revised criteria, forward flexion of the 
thoracolumbar spine was greater than 85 degrees; and the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees but not greater than 235 degrees.  

In order to warrant the next highest disability rating, which 
is 20 percent, the veteran's forward flexion of the 
thoracolumbar spine must be limited to no greater than 60 
degrees.  The examination indicates that the veteran is able 
to flex forward to 90 degrees, without any pain.  A 20 
percent disability rating could also be assigned if the 
veteran had muscle spasm or guarding, severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
examiner indicated in his examination report that both the 
veteran's gait and posture were normal.  No muscle spasms 
were present.  Moreover, there is no evidence in the record 
to suggest the veteran was ever determined to be 
incapacitated.

Gastroesophageal Reflux Disease

The veteran's gastroesophageal reflux disease is rated 
analogous to a hiatal hernia.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2005)

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 
percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005)

A March 1995 service medical record shows that the veteran 
had a ruptured hernia at the age of nine.  No sequela was 
noted.  A clinical note from May 1999 indicates the veteran 
controlled his heartburn with a bland diet and Mylanta.  On a 
February 2003 medical history form, the veteran stated that 
he had frequent indigestion, heartburn, acid reflux and chest 
pain due to the heart burn.  A diagnosis of gastroesophageal 
reflux disease, for which the veteran was prescribed Zantac, 
is noted in the service medical records.

During the September 2004 VA fee-basis medical examination, 
laboratory studies revealed that the veteran's hemoglobin was 
12.4 (normal being 13.1 to 17.2), his hematocrit was 41.3, 
his RBC (red blood cell count) was 6.66 (normal being 3.8 to 
5.8), MCV was 62 (normal 80 to 95), MCH was 19 (normal 26 to 
34), and MCHC was 30 (normal 32 to 36).  The examiner 
indicated that the veteran's gastrointestinal problems did 
not cause malnutrition.  

Upon review of all the evidence of record, the Board finds 
the veteran's service- connected gastroesophageal reflux 
disease is presently manifested by intermittent heartburn, 
always with reflux or regurgitation.  The veteran did not 
indicate, nor is there objective medical evidence, that his 
reflux condition affected his general health, body weight, or 
caused any considerable impairment of health.  Therefore, 
entitlement to the next highest disability rating, 20 
percent, is not warranted.  A 20 percent rating would be 
applicable if the veteran's gastroesophageal reflux disease 
symptoms were manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  There is no basis for 
a higher rating.  

Finally, the Board finds that the veteran's disabilities are 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back and gastrointestinal pathology has 
not necessitated frequent periods of hospitalization and 
there is no objective evidence of marked interference with 
his employment.   There is no probative evidence of any 
unusual or exceptional circumstances related to his service-
connected disorders that would warrant an extraschedular 
rating.  Referral to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine is 
denied. 

Entitlement to an increased disability rating in excess of 10 
percent for gastroesophageal reflux disease is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


